Exhibit 10.10

SECURITIES ESCROW AGREEMENT

THIS SECURITIES ESCROW AGREEMENT, dated as of January 17, 2008 (this
“Agreement”), by and among Sapphire Industrials Corp., a Delaware corporation
(the “Company”), each of the parties set forth on Exhibit A annexed hereto (such
parties collectively the “Private Investors”), Lazard Group LLC (“Lazard
Group”), a Delaware limited liability company and Mellon Investor Services LLC,
a New Jersey limited liability company (the “Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated
January 17, 2008 (the “Underwriting Agreement”), with Citigroup Global Markets
Inc. (the “Underwriter”), pursuant to which, among other matters, the
Underwriter has agreed to purchase 80,000,000 units of the Company plus up to an
additional 12,000,000 units if the Underwriter exercises its over-allotment
option in full. The Company’s units (the “Units”) each consist of one share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
one warrant (the “Warrant”) exercisable to purchase one share of Common Stock,
all as more fully described in the Company’s final Prospectus, dated January 17,
2008, comprising part of the Company’s Registration Statement on Form S-1 (File
No. 333-146620) (the “Registration Statement”) filed under the Securities Act of
1933, as amended, and declared effective by the Securities and Exchange
Commission on January 17, 2008 (the “Effective Date”);

WHEREAS, each of the Private Investors has agreed as a condition of the
Underwriter’s purchase of the Units in the Offering (as hereinafter defined) to
deposit its Units purchased on October 2, 2007, in such number giving affect to
the split of the Units on January 17, 2007 as set forth opposite each Private
Investor’s name on Exhibit A attached hereto (the “Founder Units”), in escrow as
hereinafter provided;

WHEREAS, Lazard Funding Limited LLC (“Lazard”) has agreed as a condition of the
Underwriter’s purchase of the Units in the Company’s initial public offering
(the “Offering”) to purchase 12,500,000 Warrants for $1.00 per Warrant (the
“Insider Warrants”) immediately prior to and subject to the closing (the
“Closing”) of the Offering and to deposit such Insider Warrants in escrow as
hereinafter provided;

WHEREAS, Lazard has agreed as a condition of the Underwriter’s purchase of the
Units in the Offering to place limit orders for up to $37,500,000 of Common
Stock (the “Aftermarket Shares”) commencing two business days after the Company
files a proxy statement relating to a Business Combination (as such term is
defined in the Amended and Restated Certificate of Incorporation of the Company)
and ending on the business day immediately preceding the record date for the
meeting of stockholders at which such Business Combination is to be approved, or
earlier in certain circumstances. The limit orders will require Lazard, or,
under certain circumstances described therein, Lazard Group, to purchase any of
the Company’s shares of Common Stock offered for sale at or below a price equal
to the per-share value of the Trust Account (as defined in that certain Trust
Account Agreement, dated as of the date hereof, by and between the Company and
Mellon Bank, N.A. as account agent thereunder) as of the date of the Company’s
most recent annual report on Form 10-K or quarterly report on Form 10-Q, as
applicable, filed prior to such purchase;

WHEREAS, the Company has asked the Underwriter to reserve 5,000,000 units in the
Offering for sale to Lazard (the “Offering Units” and collectively with the
Founder Units, the Aftermarket Shares, the Insider Warrants and the shares of
Common Stock underlying such Units and Warrants, the “Escrow Securities”) and
Lazard has agreed to deposit any such Offering Units purchased by it in escrow
as hereinafter provided; and

WHEREAS, the Company, the Private Investors and Lazard Group desire that the
Escrow Agent accept the Escrow Securities, in escrow, to be held and disbursed
as hereinafter provided.

IT IS AGREED:

1. Appointment of Escrow Agent. The Company, the Private Investors and Lazard
Group hereby appoint the Escrow Agent to act in accordance with and subject to
the terms of this Agreement and the Escrow Agent hereby accepts such appointment
and agrees to act expressly in accordance with and subject to such terms.

2. Deposit of Escrow Securities.

2.1. Founder Units. On or before the Effective Date, each of the Private
Investors shall deliver to the Escrow Agent certificates representing such
Private Investor’s respective Founder Units as set forth opposite their
respective names on Exhibit A hereto, which certificates shall remain in the
name of such Private Investor, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Private Investor acknowledges that the
certificate representing such Private Investor’s Founder Units bears a legend to
reflect the deposit of such Founder Units under this Agreement.

2.2 Insider Warrants and Offering Units. Promptly following the consummation of
the Offering, Lazard shall deliver to the Escrow Agent certificates representing
its Insider Warrants and Offering Units, if any, as set forth opposite its name
on Exhibit A

 

1



--------------------------------------------------------------------------------

attached hereto, which certificates shall remain in the name of Lazard, to be
held and disbursed subject to the terms and conditions of this Agreement. Lazard
and Lazard Group each acknowledge that the certificates representing its
Offering Units and Insider Warrants shall bear a legend to reflect the deposit
of such securities under this Agreement.

2.3 Aftermarket Shares. Promptly following Lazard’s or Lazard Group’s purchase,
as applicable, of any Aftermarket Shares, Lazard or Lazard Group, as applicable,
shall deliver to the Escrow Agent certificates representing such Aftermarket
Shares, which certificates shall remain in the name of Lazard or Lazard Group,
as applicable, to be held and disbursed subject to the terms and conditions of
this Agreement. Lazard or Lazard Group, as applicable, acknowledges that the
certificates representing such Aftermarket Shares shall bear a legend to reflect
the deposit of such securities under this Agreement.

3. Disbursement of the Escrow Securities. The Escrow Agent shall hold the
Founder Units until the first anniversary of the consummation of a Business
Combination, shall hold the Insider Warrants until but excluding the 90th day
after the consummation of a Business Combination, and shall hold the Offering
Units and the Aftermarket Shares, if any, until but excluding the 180th day
after the consummation of a Business Combination (each such period, an “Escrow
Period”); provided, however, that if the over-allotment granted to the
Underwriter pursuant to the Underwriting Agreement is not exercised in full
prior to the expiration of the over-allotment option, then the Escrow Agent
shall release to the Company up to 3,000,000 Founder Units, giving effect to the
split of the Founder Units, for redemption as described in the Registration
Statement as directed in writing by the Company. The Company shall promptly
provide written notice of the consummation of a Business Combination to the
Escrow Agent. Upon the completion of each Escrow Period, the Escrow Agent shall
automatically disburse the applicable Escrow Securities to each Private Investor
or Lazard Group, as applicable; provided further, however, that if the Escrow
Agent is notified in writing by the Company pursuant to Section 6.8 hereof that
the Company has been liquidated at any time during the Escrow Period, then the
Escrow Agent shall promptly destroy the certificates representing the Founder
Units and the Insider Warrants and shall promptly release the Offering Units and
the Aftermarket Shares, if any, to Lazard or Lazard Group, as applicable;
provided further, however, that if the consummation of a Business Combination
takes the form of a merger, stock exchange or other similar transaction which
results in any of the security holders of the Company having the right to
exchange their securities for other securities, then the Escrow Agent shall,
upon receipt of a certificate in form reasonably acceptable to the Escrow Agent,
executed by the Chief Executive Officer of the Company, release the Escrow
Securities to the Private Investors immediately prior and subject to
consummation of the Business Combination, if the Escrow Agent has been given
notice in accordance with the terms of this Agreement, so that they can
similarly participate, and upon receipt of such other securities, the Private
Investors shall deposit such securities into escrow with the Escrow Agent for
the remainder of the applicable Escrow Periods; and provided further, however,
that if, after the Company consummates a Business Combination and the Company or
the surviving entity of such Business Combination subsequently consummates a
liquidation, merger, stock exchange or other similar transaction which results
in any of the security holders of the Company or such entity having the right to
exchange their securities for cash, securities or other property, then the
Escrow Agent shall, upon receipt of a certificate in form reasonably acceptable
to the Escrow Agent, executed by the Chief Executive Officer, the President, any
Vice President or the Chief Financial Officer of the Company, that such
transaction is then being consummated, release the Escrow Securities to the
Private Investors or Lazard Group, as applicable, immediately prior and subject
to consummation of the Business Combination, if the Escrow Agent has been given
notice in accordance with the terms of this Agreement, so that they can
similarly participate. The Escrow Agent shall act as soon as reasonably possible
following the receipt of the certificate, and shall not be held liable for any
delay in sending the Escrow Securities caused by the delayed receipt of the
certificate. The Escrow Agent shall have no further duties hereunder with
respect to the Escrow Securities, express or implied, after the disbursement or
destruction of all the Escrow Securities in accordance with this Section 3.

4. Rights of Private Investors in Escrow Securities.

4.1. Rights as a Security Holder. Subject to the terms of their respective
Insider Letters as described in Section 4.4 hereof and except as herein
provided, each Private Investor and Lazard Group, as applicable, shall retain
all of its rights as a stockholder of the Company during the Escrow Period,
including without limitation, the right to vote Common Stock. The Escrow Agent
shall have no responsibility to determine or verify the contents or limitations
of the Insider Letters and shall be bound only by the express terms of this
Agreement.

4.2. Dividends and other Distributions in Respect of the Escrow Securities.
During the Escrow Period with respect to the Escrow Securities, all dividends
payable in cash with respect to the Escrow Securities shall be paid to the
Private Investors or Lazard Group, as applicable, but all dividends payable in
stock or other non-cash property (the “Non-Cash Dividends”) shall be delivered
to the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Securities” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition (a “Transfer”) may be made of any or all of the Escrow
Securities by a Private Investor except (i) by gift to a member of the Private
Investor’s immediate family (which shall be deemed to include, without
limitation, children, grandchildren and their respective descendants) for estate
planning purposes or to a trust, the beneficiary of which is the Private
Investor or a member of the Private Investor’s immediate family (which shall be
deemed to include, without limitation, children, grandchildren and their
respective descendants), (ii) if the Private Investor is not a natural person,
by gift to a member of the immediate family (which shall be deemed to include,
without limitation, children,

 

2



--------------------------------------------------------------------------------

grandchildren and their respective descendants) of such Private Investor’s
controlling person for estate planning purposes or to a trust, the beneficiary
of which is such Private Investor’s controlling person or a member of the
immediate family (which shall be deemed to include, without limitation,
children, grandchildren and their respective descendants) of such Private
Investor’s controlling person, (iii) by virtue of the laws of descent and
distribution upon death of the Private Investor, (iv) pursuant to a qualified
domestic relations order, (v) to employees of Lazard or the Company, (vi) to an
entity’s members upon its liquidation, (vii) by private sales with respect to up
to 33% of the Founder Units made at or prior to the consummation of a Business
Combination at prices no greater than the price at which the securities were
originally purchased from the Company, or (viii) Lazard may transfer up to
2,000,000 Units to LFCM Holdings or its subsidiaries prior to the announcement
of a Business Combination; provided, however, that such permitted Transfers may
be implemented only upon the respective transferee’s written agreement to be
bound by the terms and conditions of this Agreement and of the Insider Letter
signed by such Private Investor or Lazard Group, as applicable, transferring
such Escrow Securities and such other documents as the Company or Citigroup
Global Markets Inc. may reasonably require. During the Escrow Period, no Private
Investor shall pledge or grant a security interest in such Private Investor’s
Escrow Securities or grant a security interest in such Private Investor’s rights
under this Agreement. Even if transferred in accordance with this Section 4.3,
the Escrow Securities will remain subject to this Agreement and may only be
released from escrow in accordance with Section 3 hereof. Any request to the
Escrow Agent to transfer Escrow Securities in accordance with this Section 4.3
shall be accompanied by a certificate of the transferor stating that such
request is in compliance with this Section 4.3.

4.4. Insider Letters. Each of the Private Investors has executed a letter
agreement with the Company and Citigroup Global Markets Inc., which has been
filed as an exhibit to the Registration Statement (the “Insider Letter”), with
respect to the rights and obligations of such Private Investors in certain
events, including but not limited to the liquidation of the Company and certain
voting and transfer restrictions which will apply during the Escrow Period.

5. Concerning the Escrow Agent.

5.1. Reliance.

(a) The Escrow Agent shall be protected and shall not be liable for any action
taken, suffered or omitted by it, in good faith, absent gross negligence or
willful misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction). The Escrow Agent may rely conclusively and shall be
protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by or who
may be an employee of the Escrow Agent or one of its affiliates), statement,
instrument, report or other paper or document (in each case an “Instruction”)
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent, in good faith, to be
genuine and to be signed on behalf of the Company by its Chief Executive
Officer, President or Chief Financial Officer.

(b) The Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are materially affected, unless it
shall have given its prior written consent thereto.

(c) In no event shall the Escrow Agent be (A) liable for acting in accordance
with an Instruction in accordance with paragraph (a) of this Section 5.1, even
if the Escrow Agent has been advised of the likelihood of such loss or damage or
(B) liable or responsible for special, punitive, indirect, consequential or
incidental loss or damages of any kind whatsoever to any person or entity
(including, without limitation, lost profits).

(d) The Escrow Agent may engage or be interested in any financial or other
transaction with the Company or any party hereto or affiliate thereof, and may
act on, or as depositary, trustee or agent for, any committee or body of holders
of obligations of such party or affiliate, as freely as if it were not the
Escrow Agent hereunder.

(e) The Escrow Agent shall not be obligated to expend or risk its own funds or
to take any action which it believes would expose it to expense or liability or
to a risk of incurring expense or liability, unless it has been furnished with
assurances of repayment or indemnity satisfactory to it, provided the Escrow
Agent shall provide the Company with prior notice in the event it determines to
refrain from any action required of the Escrow Agent under the terms of this
Agreement.

(f) The Escrow Agent shall not take instructions or directions except those
Instructions given in accordance with this Agreement.

(g) In no event shall the Escrow Agent be liable or responsible for any failure
or delay in the performance of its obligations under this Agreement arising out
of or caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or widespread malfunctions of utilities,
communications or computer (software or hardware) services.

 

3



--------------------------------------------------------------------------------

(h) The Escrow Agent shall not be called upon to advise any person or entity as
to any investments with respect to any security held in escrow hereunder or the
dividends, distributions, income, interest or earnings thereon.

5.2. Indemnification. The Escrow Agent and its affiliates and their respective
successors, assigns, directors, officers, managers, employees, agents,
attorneys, accountants and experts (collectively, the “Indemnitees”) shall be
indemnified, defended, protected, saved and held harmless by the Company from
and against any losses, damages, claims, liabilities, penalties, judgments,
settlements, actions, suits, proceedings, litigations, investigations, costs or
expenses, including, without limitation, reasonable counsel fees and
disbursements (collectively, “Losses”), that may be imposed upon, incurred by or
asserted against any Indemnitee, at any time, in any way, relating to or arising
out of the execution, delivery or performance of this Agreement, the enforcement
of any rights or remedies under or in connection with this Agreement, the
acceptance or administration of the Escrow Securities; provided, however, that
no Indemnitee shall be entitled to be so indemnified, defended, protected, saved
or held harmless to the extent that such Loss was proximately caused by its own
gross negligence or willful misconduct, each as determined by a final
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction. Promptly after the receipt by the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, or upon
any dispute between or conflicting claims by or among the parties hereto, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
(A) commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities, or (B) refrain from
complying with any claim, notice, instruction, direction, request or other
communication, paper or document relating such dispute, so long as such dispute
or conflict shall continue, and (in either case) shall be fully protected and
shall not be liable in any way to any party hereto or any other person or entity
for failure or refusal to comply with such conflicting claims, notices,
instructions, directions, requests, communications, papers or documents until
the Escrow Agent is satisfied, in its reasonable discretion, that such
conflicting claims, notices, instructions, directions, requests, communications,
papers or documents have been definitely determined by a final, non-appealable
order of a court of competent jurisdiction, provided that in each case the
Escrow Agent provides prior written notice to the Company of its intention to
refrain from complying with such conflicting claims, notices, instructions,
directions, requests, communications, papers or documents. The provisions of
this Section shall survive the termination of this Agreement and the
resignation, removal or replacement of the Escrow Agent.

5.3. Compensation. The Escrow Agent shall be entitled to compensation from the
Company in accordance with Schedule I hereto for all services rendered by it
hereunder and to reimbursement for all its reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable fees and disbursements of
counsel) in connection with the preparation, negotiation, amendment,
modification, waiver, execution, delivery, performance or enforcement of this
Agreement. The obligations of this Section 5.3 shall survive the termination of
this Agreement and the resignation, removal or replacement of the Escrow Agent.

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Private Investors shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement or to evidence
compliance herewith.

5.5. Resignation. The Escrow Agent may resign from its duties as escrow agent
hereunder by its giving the other parties hereto forty-five (45) days’ written
notice. If no successor escrow agent is appointed within the forty-five (45) day
period following the giving of such notice of resignation, the Escrow Agent may
deposit the Escrow Securities with the United States District Court for the
Southern District of New York, provided the Escrow Agent provides notice of such
deposit to the Company and the Private Investors in accordance with Section 6.7
hereof.

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly; provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

5.7. Waiver. The Escrow Agent hereby waives any and all right, title, interest
or claim of any kind (each, a “Claim”) in or to any distribution of the Trust
Account, and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the Trust Account for any reason whatsoever.

5.8. Standard of Care. The Escrow Agent shall be obligated to perform only the
duties, responsibilities or obligations as Escrow Agent expressly set forth in
this Escrow Agreement, which shall be deemed purely ministerial in nature, and
the Escrow Agent shall under no circumstances be deemed to be a fiduciary to any
party hereto or any other person. Without limiting the foregoing, the Escrow
Agent shall not be subject to, nor be required to comply with, or determine if
any person has complied with, the Underwriting Agreement, the Registration
Statement or the Insider Letters, or any other agreement between or among the
parties hereto, even though references thereto may be made in this Agreement.
This Escrow Agreement sets forth all matters pertinent to the escrow
contemplated hereunder, and no additional obligations of the Escrow Agent shall
be inferred from the terms of this Escrow Agreement or any other agreement or
document. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY,
FOR ANY DAMAGES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER,
OTHER THAN DAMAGES WHICH RESULT FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

4



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed in that State,
including, without limitation, Sections 5-1401 and 5-1402 of the New York
General Obligations Law and the New York Civil Practice Laws and Rules 327(b).
The parties hereto agree that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and the parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereto hereby
waive any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

6.2. Waiver of Trial by Jury. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

6.3 Third Party Beneficiaries. Each of the Private Investors hereby acknowledges
that the Underwriter is a third party beneficiary of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
Citigroup Global Markets Inc., such consent not to be unreasonably withheld or
delayed.

6.4. Entire Agreement. This Agreement and the Insider Letters and Warrant
Agreement as referenced herein contain the entire agreement of the Company and
the Private Investors with respect to the subject matter hereof, and this
Agreement contains the entire agreement as it pertains to the Escrow Agent and
the other parties hereto and, except as expressly provided herein, may not be
changed or modified except by an instrument in writing signed by all parties to
this Agreement and Citigroup Global Markets Inc. This Agreement may be executed
in several original or facsimile counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.

6.5. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
hereof.

6.6. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and permitted assigns. Any entity into which the Escrow Agent may be
converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its shareholder services business
and assets as a whole or substantially as a whole, or any entity resulting from
any such conversion, sale, merger, consolidation or transfer to which the Escrow
Agent is a party, shall be and become the successor escrow agent under this
Escrow Agreement and shall have and succeed to the rights, powers, duties,
obligations, immunities and privileges of the Escrow Agent, without the
execution or filing of any instrument or paper or the performance of any further
act.

6.7. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or registered mail,
by private national courier service (return receipt requested, postage prepaid),
by personal delivery or by facsimile transmission. Such notice or communication
shall be deemed given (a) if mailed, two days after the date of mailing, (b) if
sent by national courier service, one business day after being sent, (c) if
delivered personally, when so delivered, or (d) if sent by facsimile
transmission, on the second business day after such facsimile is transmitted, in
each case as follows:

If to the Company, to:

Sapphire Industrials Corp.

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

Attn: Scott Hoffman, Esq.

Fax: (212) 632-6060

If to a Private Investor, to his address set forth in Exhibit A.

If to the Escrow Agent, to:

Mellon Investor Services LLC

Newport Office Center VII

480 Washington Blvd.

Jersey City, NJ 07310

Attn: Relationship Manager

Fax: (201) 680-4610

 

5



--------------------------------------------------------------------------------

A copy of any notice (which shall not constitute notice) sent hereunder shall be
sent to each of:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Stacy J. Kanter, Esq.

Fax: (212) 735-2000

Citigroup Global Markets Inc.

388 Greenwich St.

New York, NY 10013

Attn: David Spivak

Fax: (212) 723-8871

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, NY 10022-2524

Attn: Bruce S. Mendelsohn, Esq.

Fax: (212) 872-1002

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.8. Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Registration Statement.

6.9 Disputes. If any disagreement or dispute arises among the Company and the
Private Investors concerning the meaning or validity of any provision hereunder
or concerning any other matter relating to this Escrow Agreement, or in the
event the Escrow Agent believes any ambiguity or uncertainty exists hereunder or
in any notice, instruction, direction, request or other communication, paper or
document received by the Escrow Agent hereunder, the Escrow Agent may, in its
sole discretion, refrain from taking any action, and shall be fully protected
and shall not be liable in any way to any party hereto or other person or entity
for refraining from taking such action, provided that the Escrow Agent provides
written notice to the Company and the Private Investors of its intention to
refrain from taking such action, unless the Escrow Agent receives (i) joint
written instruction of the Company and the Private Investors which eliminates
such ambiguity or uncertainty to the reasonable satisfaction of the Escrow
Agent, or (ii) an order of court.

6.10 Authorized Signatures. Concurrent with the execution of this Agreement, the
Company will provide a completed certificate of parties authorized to sign on
its behalf, in the form attached hereto as Schedule II.

6.11 Termination. This Agreement shall terminate on the final distribution or
destruction of all of the Escrow Securities in accordance with the terms of this
Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Escrow
Agreement as of the date first written above.

 

SAPPHIRE INDUSTRIALS CORP. By:  

/s/ Donald G. Drapkin

Name:   Donald G. Drapkin Title:   Chief Executive Officer and President

MELLON INVESTOR SERVICES LLC,

AS ESCROW AGENT

By:  

/s/ Declan Denehan

Name:   Declan Denehan Title:   SVP

[Escrow Agreement]



--------------------------------------------------------------------------------

PRIVATE INVESTORS: LAZARD FUNDING LIMITED LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer

/s/ Donald G. Drapkin

Donald G. Drapkin

/s/ Douglas C. Taylor

Douglas C. Taylor

/s/ Charles G. Ward

Charles G. Ward

/s/ Thomas Dooley

Thomas Dooley

/s/ R. Ian Molson

R. Ian Molson

/s/ David M. Schizer

David M. Schizer

/s/ Ronald J. Kramer

Ronald J. Kramer

[Escrow Agreement]



--------------------------------------------------------------------------------

LAZARD GROUP LLC By:  

/s/ Michael J. Castellano

Name:   Michael J. Castellano Title:   Chief Financial Officer

[Escrow Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name and Address of Private Investor:

   Number of
Founder
Units    Number of
Insider
Warrants    Number of
Offering
Units    Number of
Aftermarket
Shares

Lazard Funding Limited LLC

   17,415,600    12,500,000    5,000,000    TBD

Address:

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

           

Donald G. Drapkin

   4,600,000    —      —      —  

 

Address:

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

           

Douglas C. Taylor

   383,333    —      —      —  

 

Address:

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

           

Charles G. Ward

   306,667    —      —      —  

 

Address:

30 Rockefeller Plaza

62nd Floor

New York, New York 10020

           

Thomas Dooley

   73,600    —      —      —  

 

Address:

Viacom Inc.

1515 Broadway

52nd Floor

New York, New York 10036

           

R. Ian Molson

   73,600    —      —      —  

 

Address:

14 Mallord Street

London SW3 6DV, England

           

David M. Schizer

   73,600    —      —      —  

 

Address:

Columbia Law School

435 West 116th Street

New York, New York 10027

           

Ronald J. Kramer

   73,600    —      —      —  

 

Address:

829 Park Avenue, Apt. 7A

New York, New York 10021

           

Lazard Group LLC

   —      —      —      TBD

 

Address:

30 Rockefeller Plaza

New York, New York 10020

           